DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 7, 17, and 18 are objected to because of the following informalities:  the term “preferably” (claims 4, 7, 17, 18) render the claims indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tangudu et al. (WIPO Document No.: WO 2015/084366 A1).
For claim 1, Tangudu et al. disclose the claimed invention comprising at least one linear stator (reference numeral 30) designed to be located in a fixed correlation to an environment (see figures 2-5), at least one mover (reference numeral 32) designed for connection with an element to be moved (reference numeral 14) and co-acting to move along the stator (see figure 3), and a stator beam (reference numeral 30, figure 2) supporting said at least one stator (see figures 2, 3), the stator beam having at least one side face carrying ferromagnetic poles (reference numeral 34, figure 3) of said stator spaced apart by a pitch (spaces between the poles 34, see figure 3), wherein the mover (reference numeral 32) comprises at least one counter-face (see figures 3, 4) facing said side face(s) of the stator beam (reference numeral 30), in which counter-face electro-magnetic components (reference numerals 42a, 42b, 46) of the mover are arranged to co-act with the ferromagnetic poles of the stator beam (see figures 3-5), the stator (reference numeral 30) and the mover (reference numeral 32) form a guide for the travel of the element to be moved (reference numeral 14) along the stator beam (reference numeral 30, see figures 2-5), and the ferromagnetic stator poles (reference numeral 34) of the stator beam and the electro-magnetic components (reference numerals 42a, 42b, 46) of the mover form a magnetic bearing for the guide and suspension of the element (see figures 2-5).  
For claim 2, Tangudu et al. disclose the stator beam comprising a support structure for at least two stators (reference numerals 30a, 30b), and Tangudu et al. also disclose the stator (reference numeral 30) being fixed to a structure (reference numeral 10, see figure 2), which would constitute at least one fastening element to fix the support structure to the environment.  
For claims 3 and 16, the structure of the mover (reference numeral 32) and the stator (reference numeral 30) illustrated in figure 3 of Tangudu et al. would constitute the elevator motor being a flux-switching permanent magnet motor (FSPM).  
For claims 4, 17, and 18, Tangudu et al. disclose the stator beam having at least two side faces (reference numerals 30a, 30b) with stator poles (reference numerals 34a, 34b) having the same pitch and wherein the position of the stator poles (reference numerals 34a, 34b) of both side faces in the length direction of the stator is preferably mutually offset (see figure 4).  
For claim 10, the mover of Tangudu et al. (reference numeral 32) illustrated in figures 3 and 4 can be considered to be configured have one mounting side for a rucksack-suspension of the element.  
For claim 14, Tangudu et al. disclose the ferromagnetic poles (reference numeral 34) being teeth provided on a side face of a ferromagnetic stator rod (figure 3), which teeth which are spaced apart by teeth gaps (see figure 3).  
For claim 15, Tangudu et al. disclose the stator(s) (reference numeral 30) not having any permanent magnets and as well as no windings either (see figures 3, 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu et al. as applied to claims 1-4 above, and further in view of Ishii et al. (US Patent No.: 5141082).
For claims 5, 19, and 20, Tangudu et al. disclose the claimed invention except for the stator beam having a polygonal cross section and having several side faces carrying ferromagnetic poles, which side faces are connected via corners.  Ishii et al. disclose a stator beam (reference numeral 31) having several side faces (reference numeral 31a) which can be considered ferromagnetic poles with a polygonal cross section and connected via corners (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the several side faces as disclosed by Ishii et al. for the stator beam of Tangudu et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 6, Tangudu et al. in view of Ishii et al. disclose the claimed invention except for the cross section of the stator beam being rectangular.  Ishii et al. further disclose the stator beam being rectangular (reference numeral 31, see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a rectangular cross section as disclosed by Ishii et al. for the stator beam of Tangudu et al. in view of Ishii et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 7, Tangudu et al. disclose the claimed invention except for the stator beam having four side faces with stator poles having the same pitch and the pitch of the opposite side faces being identical whereas the pitch of the side faces extending in right angles is offset in length direction of the stator, preferably by a half pitch.  Ishii et al. disclose four side faces of the stator poles (reference numeral 31a, figure 6), and having stator poles with the same pitch on both sides while having the pitch on one side be offset compared to the pitch on the other side is known as disclosed by Ishii et al. (reference numeral 21, 21a, see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include four side faces and have the pitch offset as disclosed by Ishii et al. for the stator beam of Tangudu et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 8, Tangudu et al. disclose the claimed invention except for the mover having C-profile or U-Profile surrounding the stator beam.  Ishii et al. disclose the mover having a C-profile or U-Profile (reference numeral 35, 35b) surrounding the stator beam (see figure 6), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the C-profile as disclosed by Ishii et al. for the mover of Tangudu et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu et al. in view of Ishii et al. as applied to claim 8 above, and further in view of Mizuno (Japanese Patent Document No.: JP 08091741 A).
For claim 9, Tangudu et al. in view of Ishii et al. disclose the claimed invention except for the mover having four counter-faces arranged in a rectangular configuration and facing the four side faces of the stator beam, wherein each of the counter-faces comprises the electro-magnetic components of the mover and the opening in the C-profile is configured to accommodate a fastening element of the stator beam.  Having four side faces in a rectangular configuration is known as exhibited by Mizuno (see figure 12, reference numeral 50), and when applied to the stator beam of Tangudu et al. and Ishii et al. this would disclose the mover having four counter-faces arranged in a rectangular configuration and facing the four side faces of the stator beam, and each of the counter-faces comprising the electro-magnetic components of the mover and the opening in the C-profile being configured to accommodate the fastening element of the stator beam.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rectangular configuration as disclosed by Mizuno for the mover of Tangudu et al. in view of Ishii et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu et al. as applied to claim 1 above, and further in view of Fargo (WIPO Document No.: WO 2014/113006 A1).
For claim 11, Tangudu et al. disclose the claimed invention except for the mover or the element to be moved having a power source, which is configured as back-up power source for the mover.  Fargo discloses the power source (reference numeral 34, see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the power source as disclosed by Fargo for the mover of Tangudu et al. for predictably providing power for facilitating the proper functioning of the device.  
For claim 13, Tangudu et al. disclose the claimed invention except for at least two parallel stator beams being located in the environment, each of which guiding at least one mover, whereby at least two movers located parallel to each other are configured to be commonly connected to the element to be moved, each of the movers co-acting with one of the stator beams, respectively.  Fargo discloses two stator beams (reference numerals 16, 16’) and two movers (reference numerals 18, 18’) located parallel to each other connected to the element to be moved (reference numeral 12), with each of the movers (reference numerals 18, 18’) co-acting with one of the stator beams (reference numerals 16, 16’, see figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include two stator beams and two movers as disclosed by Fargo for the stator beam and mover of Tangudu et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangudu et al. as applied to claim 1 above, and further in view of Plathin (US Patent Application Pub. No.: US 2013/0118838 A1).
For claim 12, Tangudu et al. disclose the claimed invention except for being configured to be installed in a high rise elevator with a vertical length of more than 50 m.  Having a particular length for the installation is a known skill in the art as exhibited by Plathin (see paragraph [0064]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a particular length as disclosed by Plathin for the installation of an elevator of Tangudu et al. for predictably providing desirable configurations for the intended purpose of the device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834